Order filed June 11, 2014.




                                        In The

                       Fourteenth Court of Appeals
                                     ____________

                       NO. 14-14-00147-CV
                          ___________
          ANDREW DEMERS AND JOE BROCK RAMEY, Appellants
                                           V.
     FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee


                    On Appeal from County Court at Law No. 2
                            Fort Bend County, Texas
                        Trial Court Cause No. 540791102


                                      ORDER
         No reporter’s record has been filed in this case. The official court reporter
for County Court at Law No. 2 informed this court that appellants had not made
arrangements for payment for the reporter’s record. On April 16, 2014, the clerk
of this court notified appellants that we would consider and decide those issues that
do not require a reporter=s record unless appellants, within 15 days of notice,
provided this court with proof of payment for the record. See Tex. R. App. P.
37.3(c). As of this date, no proof of payment for the reporter’s record has been
filed.
      Accordingly, we order appellants to file a brief in this appeal within thirty
days of the date of this order. If appellants fail to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM